The defendant was convicted of carnal knowledge of one L.S. Act No. 192 of 1912, p. 380. We find in the record 13 bills of exception. *Page 341 
                                   I.
Eleven of said bills relate to the admission of certain evidence. That evidence bore upon the number of times defendant had illicit relations with said L.S., whether they were then engaged to be married, whether the (approximate) date given in the indictment was the first time, how long the relations continued, if and when a child was born to said L.S., whether defendant had knowledge of her pregnancy, whether he had admitted his relations with her, and defendant's letters to her during the continuance of those relations.
All of which clearly bore upon the intimacy existing between the parties at the time of the alleged offense and upon the surrounding circumstances thereof; and hence was clearly admissible to corroborate the testimony of the prosecuting witness and to impeach the defendant's denial thereof.
                                   II.
The defendant also complains that the district attorney was allowed to argue that "if the jury did not convict the defendant, he pitied all the women of the parish." The trial judge says the district attorney argued from the evidence only, to wit, if the jury did not convict the defendant "upon such testimony as was introduced." This argument was clearly permissible.
                                  III.
The motion for a new trial on the ground that the verdict was contrary to the law and the evidence presents nothing for the consideration of this court.
                                 Decree.  The judgment appealed from is therefore affirmed. *Page 342